IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 22, 2008

                                       No. 07-20765                   Charles R. Fulbruge III
                                                                              Clerk

NATIONAL CONTRACTING COMPANY, LTD

                                                  Plaintiff - Appellant
v.

KELLOGG, BROWN & ROOT INTERNATIONAL, INC.

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                                 No. 4:06-CV-2942


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       We have carefully reviewed the record and considered the briefs of the
parties and argument of counsel. Essentially for the reasons stated by the
district court in its careful Memorandum Opinion and Order of February 6,
2007, we agree with that court that Change Order 10 to the contract between the
parties is unambiguous and precludes appellant’s claim for lease payments after
appellant is notified that a leased asset has been lost or destroyed.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-20765

      We also agree with the district court’s analysis rejecting appellant’s
alternative claim based on fraudulent inducement, mutual mistake and breach
of the duty of good faith and fair dealing. Finally, the equitable adjustment
issue raised by appellant is without merit.
      We, therefore, AFFIRM the judgment of the district court.
      AFFIRMED.




                                       2